Citation Nr: 9913735	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to October 
1978.  This appeal arises from a March 1996 rating decision 
of the Hartford, Connecticut Regional Office (RO), which 
denied service connection for PTSD.  In May 1998, the Board 
of Veterans' Appeals (Board) remanded the case to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board for completion of appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was not engaged in combat during his military 
service.

3.  The medical evidence shows that the veteran has a 
diagnosis of PTSD, which was attributed to a claimed 
inservice stressor whereby the veteran became trapped in a 
room of a submarine which flooded after nearly colliding with 
a surface ship in 1978.

4.  There is no supporting evidence that the claimed 
inservice stressor actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  Outpatient 
records dated in February 1978 show that the veteran sought 
treatment aboard the USS SKIPJACK for a disorder that is not 
presently at issue.  The veteran's DD Form 214N indicates 
that his military occupational specialty (MOS) was a radio 
operator, that he was awarded the National Defense Service 
Medal, and that he served aboard the USS SKIPJACK.  

In January 1995, VA records dated from October to December 
1994 were received, indicating individual and group 
psychotherapy for various complaints.  A December 1994 record 
indicates that the veteran had been discharged the previous 
month from a seven week inpatient program for depression, 
anxiety, and PTSD symptoms.  

In March 1995, a VA discharge summary dated in February 1995 
was received, indicating that the veteran's admission to the 
hospital in January 1995 was his second since October 1994.  
The summary indicates that the veteran had intrusive 
symptoms, including distressing memories and nightmares of 
working in the boiler room of a submarine in the 
Mediterranean when a ship hit the submarine causing water to 
flood the room.  The veteran was locked in the room as it 
filled with water and he blacked out.  The diagnoses included 
PTSD (Axis I) and past traumatic military experiences (Axis 
IV).  

In a statement received in March 1995, the veteran related 
his traumatic military experience.  He stated that while he 
was on submarine patrol a ship passing overhead collided with 
the submarine and caused it to flood.  When he saw water 
rushing into his room, he blacked out from the fear of 
drowning.  The veteran stated that he had nightmares, 
intrusive thoughts, depression, panic attacks, angry 
outbursts, and a tendency towards violence ever since the 
traumatic event.  

In May 1995, VA records dated from June 1993 to March 1995 
were received.  On a July 1993 hospital discharge summary, 
the veteran was diagnosed with cocaine abuse and personality 
disorder.  On a January 1994 hospital discharge summary, the 
veteran was diagnosed with cocaine dependence and depressive 
disorder.  In March 1994, the veteran was hospitalized for a 
one-day study.  The diagnoses were impulse control disorder 
and rule out PTSD.  In February 1995, the veteran was 
readmitted to the hospital for a worsening of his PTSD 
symptoms.  A discharge summary dated in March 1995 shows that 
the veteran's diagnoses included PTSD (Axis I) secondary to 
military experiences (Axis IV).  The summary indicated that 
his military trauma involved the flooding of the boiler room 
of a submarine in which the veteran was working.  

In July 1995, service department records were received, 
indicating that from January 1976 to June 1978 the veteran 
was assigned to the USS SKIPJACK. 

In September 1995, a VA hospital record dated in August 1995 
was received.  The record indicates that the veteran had 
several traumatic incidences as the result of being on a 
submarine involved in several engagements.  The record 
referred to previous discharge summaries for a complete 
trauma history.  The diagnoses included PTSD (Axis I) and war 
trauma (Axis IV). 

In a November 1995 statement, in response to an April 1995 RO 
request, the veteran described his traumatic military 
stressor.  He indicated that he was in the torpedo room of 
the USS SKIPJACK when a ship narrowly missed colliding with 
the submarine.  Immediately thereafter, he heard a loud boom, 
which was later determined to be a hydraulic valve jammed 
open.  He tried to leave the room which was filling with 
water, but the hatch was closed.  He "lost total control" 
upon seeing water rushing in.  The veteran states that his 
life changed dramatically after the trauma, such as becoming 
very depressed, defiant of authority figures, and detached 
from others and himself.

In November 1995, a VA discharge summary was received, 
indicating that the veteran was admitted to the hospital in 
the previous month.  The summary notes PTSD symptoms of 
intrusive thoughts, psychosocial distress and reactivity when 
exposed to reminders of the trauma, increased isolation, 
irritability, angry outbursts, sleep disturbances, 
hypervigilance, and startle reflex.  The discharge diagnoses 
included PTSD (Axis I) secondary to military experience (Axis 
IV).  

In April 1996, the RO requested corroboration from the U.S. 
Army & Joint Services Environmental Support Group (ESG) of an 
alleged incident aboard the USS SKIPJACK in the Mediterranean 
in approximately February 1978 when there was a collision or 
near collision between the submarine and an unidentified 
surface ship.  

In a May 1996 letter, a VA clinician at the National Center 
for PTSD indicated that the veteran received treatment for 
PTSD which was caused by his military experiences aboard a 
submarine.  Examples of such experiences provided by the 
clinician were constant exposure to sirens while on a two 
week training mission in Puerto Rico, a January 1978 incident 
aboard the submarine when the veteran's room flooded with 
water and he "lost it", and harassment stemming from the 
January 1978 incident.  

In a June 1996 letter, a VA doctor indicated that the veteran 
was referred to him from the PTSD clinic due to episodic 
syncope.  The doctor discovered, in discussion with the 
veteran, that these episodes occurred during times of being 
in closed spaces or at times of stress or conflict and that 
the episodes had recurred several times when the veteran was 
in service.  The doctor opined that it was most likely that 
the episodes were a part of PTSD because the veteran's 
medical condition was stable.  

At an October 1996 hearing at the RO before a hearing 
officer, the veteran described a traumatic incident aboard 
his submarine in January or February 1978.  He testified that 
following the incident his attitude changed and that he would 
not listen to authority figures.  He indicated that he took 
medication for PTSD and that he continued to go to therapy.  

VA records dated from October 1996 to February 1997 were 
received, indicating hospitalization in February 1997 and 
outpatient treatment for various psychiatric disorders to 
include PTSD.  

In an April 1997 letter, a VA clinician at the National 
Center for PTSD indicated that the veteran continued to 
receive treatment for PTSD which she attributed to an 
incident he experienced in 1978 aboard the USS SKIPJACK.  

In June 1997, the ESG responded to the RO's request for 
corroboration of an alleged incident aboard the USS SKIPJACK, 
indicating that a history of the submarine revealed that 
during 1968 [sic] it participated in various exercises in the 
Mediterranean.  The ESG was unable to locate documentation 
concerning a collision or near collision between the 
submarine and an unidentified vessel.  

In July 1998, the RO again requested corroboration from the 
ESG, renamed the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), of the alleged incident aboard the 
USS SKIPJACK in the Mediterranean in January or February 
1978.  The RO requested that USASCRUR confirm that its search 
was made for the year 1978 and not 1968 and that a search be 
made of references to the incident if sources other than the 
submarine's deck logs and ship station histories had been 
searched.  In August 1998, USASCRUR responded that the ship's 
history of the USS SKIPJACK for 1978 did not mention a near 
collision and that the Deck Log section of the U.S. Naval 
Historical Center was unable to locate a 1978 SKIPJACK deck 
log.  USASCRUR indicated that it was unable to verify the 
veteran's PTSD stress incident.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  38 C.F.R. § 3.304(f) provides:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992), in reviewing the legislative history of 38 U.S.C.A. 
§ 1154, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") stated 
that "...the matter of service connection is a factual 
determination which must be made by the Secretary based upon 
the evidence in each individual case..."

VA Adjudication Procedure Manual, M21-1, Part VI, provides:

Any evidence available from the service 
department indicating that the veteran 
served in the area in which the stressful 
event is alleged to have occurred and any 
evidence supporting the description of 
the event are to be made part of the 
record...Corroborating evidence of a 
stressor is not restricted to service 
records, but may be obtained from other 
sources (see Doran v. Brown, 6 Vet. App. 
283 (1994)).

Relevant statutes and regulations, to include 38 U.S.C.A. 
§ 1154 and 38 C.F.R. § 3.304, in addition to Manual M21-1, 
mandate an initial determination as to whether a veteran was 
engaged in combat.  See also Hayes v. Brown, 5 Vet. App. 60 
(1993).  If it is determined that a veteran was engaged in 
combat, lay testimony from the veteran regarding putative 
stressors must be accepted as conclusive, provided that the 
testimony is satisfactorily credible; however, if VA 
determines that a veteran did not engage in combat, lay 
testimony by the veteran by itself is not sufficient to 
establish that a putative stressor occurred.  West v. Brown, 
7 Vet. App. 70 (1994).  If the veteran was not engaged in 
combat, those service records which are available and other 
corroborative evidence must support, and not contradict, the 
veteran's lay testimony as to the facts and circumstances of 
an alleged stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Manual M21-1, Part VI.  See also Moreau v. Brown, 
9 Vet. App. 389 (1996) and Cohen v. Brown, 10 Vet. App. 128 
(1997).    

In the present claim, the veteran contends that his PTSD 
resulted from a traumatic experience aboard the USS SKIPJACK 
in the Mediterranean.  The veteran's DD 214N and service 
department records show that he served aboard the USS 
SKIPJACK at the time of the alleged incident in either 
January or February 1978.  His MOS was a radio operator.  The 
veteran was awarded the National Defense Service Medal.  The 
record shows that his duties in service were not combat-
related.  In other words, the veteran's work details would 
not in the general course entail exposure to combat, and the 
veteran has not alleged the same.  Service department records 
demonstrate that the veteran did not receive any awards or 
commendations related to combat service.  Therefore, the 
Board initially finds that there is no evidence that the 
veteran engaged in combat during service.  

In this case, the record contains medical evidence 
establishing a clear diagnosis of PTSD, which satisfies the 
first requirement of 38 C.F.R. § 3.304(f).  Moreover, there 
is medical evidence linking current PTSD symptomatology to 
the claimed inservice stressor, thus satisfying the final 
requirement of 38 C.F.R. § 3.304(f).  However, in order to 
establish service connection for PTSD there must also be 
credible supporting evidence that the veteran's claimed 
inservice stressor actually occurred.  In the instant case, 
there is no such evidence that the traumatic incident aboard 
the USS SKIPJACK described by the veteran ever took place.  
The veteran alleged that he became trapped in a flooding room 
of the submarine after a ship passing overhead nearly 
collided with the submarine.  When he saw water rushing into 
his room, he reportedly blacked out from the fear of 
drowning.  The veteran also alleged that he "lost total 
control" upon seeing water rushing into his room.  USASCRUR 
was unable to corroborate the veteran's alleged stressor, and 
there was no credible evidence in the form of ship histories 
or deck logs to verify the claimed incident concerning a near 
collision during the veteran's period of service aboard the 
submarine.  The veteran's testimony by itself is not 
sufficient to establish that a putative stressor occurred.  
See West, supra.  The medical records at about the time of 
the alleged incident do not refer to complaints of the 
veteran blacking out but instead show treatment aboard the 
USS SKIPJACK for a physical condition not presently at issue.  
Without corroboration of the veteran's account of an 
inservice stressor, the second requirement of 38 C.F.R. 
§ 3.304(f) to establish service connection for PTSD is not 
satisfied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

The Board recognizes that in the May 1998 remand it directed 
the RO to request corroborating evidence of an inservice 
stressor from both USASCRUR and the U.S. Naval Historical 
Center.  Subsequently, the RO made a specific request only of 
USASCRUR.  However, it is apparent from USASCRUR's response 
that it contacted the U.S. Naval Historical Center to obtain 
deck logs to verify the veteran's stressor.  Therefore, the 
Board concludes that the directives in its remand were 
complied with and that there is no purpose in remanding the 
case again to the RO for further development pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Entitlement to service connection for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

